PER CURIAM
At the time of the hearing in this unemployment compensation case, petitioner’s status was that of an employe discharged for misconduct connected with the work. ORS 657.176(2)(a). The referee found facts that would support the conclusion that petitioner was disqualified for benefits for that reason.
Following the hearing, the employer notified the Employment Division that, as a result of a grievance proceeding under the company’s collective bargaining agreement, petitioner’s status had been changed from that of a discharged employe to one who was on indefinite layoff and that the employer agreed that petitioner was entitled to unemployment compensation.
It does not appear from EAB’s order on review that it considered the employer’s letter. Accordingly, we reverse and remand to the Board with instructions to consider that letter, which could not have been presented at the hearing before the referee. See ORS 183.484(5).
Reversed and remanded for reconsideration.